DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The novel and nonobvious features that support patentability is the combination of the engine area ratio being between 1.7 to 3 and the gearbox’s gear ratio in a range from 3.2 to 5.  Each of these elements are found separately in the record; for the engine area ratio see application 16825361 Nonfinal Office Action dated 11/12/2020 and for the gearbox’s gear ratio see McCune US 20140096508 paragraph [0025].
The nonfinal office action cited the following document Nasa Technical Memorandum, NASA TM X-73,199, Analysis of Turbofan Propulsion System Weight and Dimensions by Mark H Waters (hereinafter “Waters”).  Water’s further teaches that “As a rule of thumb, turbofan engines with a cycle having a bypass ratio of 9 or greater should be geared to avoid weight penalties due to an excessive number of turbine stages.” And then after further analysis states, “The results, shown on figure 19, indicate that the weight tradeoff becomes favorable for a geared fan at a bypass ratio much lower than 9.0.”  This suggest that it might have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the STF477 turbofan (the engine used in the nonfinal rejection) could be modified by McCune to include gearbox in order to avoid weight penalties which would necessarily improve fuel efficiency. 
Nasa Contractor Report 159355, NASA-CR-159355, Turboprop Cargo Aircraft Systems Study Phase I, by J.C. Muehlbauer (hereinafter “Muehlbauer”).  At pg. 55 Muehlbauer states, “The dimensions and performance characteristics of the engines are based on those for the Pratt & Whitney STF477 turbofan engine.  Descriptions and detailed data for the baseline versions of this engine are included in Appendix J.”  Appendix J contains table J-I showing the STF477 variants with various bypass ratios, the diameter of the variant’s fan and the length of the variant’s engine.  These numbers, when used to calculate the engine area ratio, show a ratio outside the claimed range.  Thus, even though on the surface a combination may appear to be obvious to make a simple combination, Muehlbauer shows that the actual inclusion of gearbox changes the overall turbine’s length such that the turbine does not meet the claimed limitations.
For these reasons, the application’s claimed invention is novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
	Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745


/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745